Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the RCE filed on 01/19/2022. Claims 1, 4, 7 and 1 have been amended. Claims 6, 10, 16 and 20 have been canceled. Claims 21-24 have been added. Claims 1-5, 7-9, 11-15, 17-19 and 21-24 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method and a program product for multi-tier graph query processing. The detailed implementation indicates: (1) A method comprising: executing a graph query to be applied to content of a computerized data store by: automatically decomposing the graph query into at least a first filter expression and a second filter expression; (2) Executing the first filter expression on a database management system (DBMS) tier that comprises a DBMS; (3) Performing pipeline concurrency by at least executing, concurrent to said executing the first filter expression on the DBMS tier, the second filter expression on another processing tier, wherein; data in the other processing tier comprises data retrieved from the DBMS tier; said data in the other processing tier exceeds available memory in the other processing tier.

Pertinent Art
3.	Dipper at al, US 20120130942, discloses OLAP execution model using relational operations, wherein the process comprises receiving a first query in an online analytic processor (OLAP) executing on one or more computers; generating a model, the model specifying a graph defining a plurality of nodes and a plurality of tiers, each node corresponding to a different operation on data; generating a second query based on the model, the second query including a plurality of layered subqueries each corresponding to one of the nodes in the graph for specifying the different operations on the data: and receiving the second query in a relational engine coupled to a datastore, wherein the relational engine executes the second query, and in accordance therewith, retrieves data.

	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


~TBD~


Hung Le
02/04/2022

/HUNG D LE/Primary Examiner, Art Unit 2161